 

Exhibit 10.9

 

Tenth Amended and Restated Rent Supplement

(Stanton/Brady/Celeste Lease)

February 26, 2016

 

This Tenth Amended and Restated Rent Supplement (this “Tenth Amended
Supplement”) between Sharyland Distribution and Transmission Services, L.L.C.
(“Lessor”) and Sharyland Utilities, L.P. (“Lessee”) is executed and delivered on
February 26, 2016, to memorialize supplements to the S/B/C Lease (as defined
below), effective as of January 1, 2016.  Capitalized terms used herein that are
not otherwise defined will have the meanings assigned to them in the S/B/C
Lease.

WHEREAS, Lessor and Lessee are Parties to a Third Amended and Restated Lease
Agreement (Stanton/Brady/Celeste Assets) dated December 31, 2015 (as amended
from time to time in accordance with its terms, the “S/B/C Lease”);

WHEREAS, on December 31, 2015 the Parties executed a Ninth Amended and Restated
Rent Supplement (Stanton/Brady/Celeste Lease) effective as of January 1, 2016
(the “Ninth Amended Supplement”);

WHEREAS, the Incremental CapEx and Lessee CapEx for 2015 were different than
expected by the Ninth Amended Supplement and the Parties wish to effect a Rent
Validation (as set forth in Section 3.2(c) of the S/B/C Lease) and to amend and
restate the Ninth Amended Supplement to memorialize the effect of such
difference; and

WHEREAS, as a result of this Rent Validation, a one-time payment set forth below
is owed by Lessee and will be paid within 30 days after execution hereof.

NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the Parties hereto
agree to the following:

1.The Ninth Amended Supplement is hereby amended and restated in its entirety as
set forth below.

2.The S/B/C Lease, except as supplemented by this Tenth Amended Supplement,
shall remain in full force and effect.

 

Incremental CapEx:

 

 

 

2011

$    4,212,000

 

2012

$  14,873,337

 

2013

$  43,422,100

 

2014

$ 139,387,740

 

2015

$  73,231,002#

 

 

$  80,197,538##

 

(Total 2015)

$153,428,540###

 

2016

$121,427,537*

 

 

$  83,593,598**

 

(Total 2016)

$205,021,135

 

# Represents the “validated” amount of 2015 distribution Incremental CapEx, i.e.
a Rent Validation has occurred pursuant to Section 3.2(c) of the S/B/C Lease,
and, as part of this Rent Validation, the amount and weighted average in-service
date of 2015 distribution Incremental CapEx has been restated to $73,231,002
with a weighted average in-service date of July 1, 2015.  The amount of 2015
distribution Incremental CapEx included in the Ninth Amended Supplement was
$83,531,741, with a weighted average in-service date of August 1, 2015.

## Represents the validated amount of 2015 transmission Incremental CapEx, i.e.
a Rent Validation has occurred pursuant to Section 3.2(c) of the S/B/C Lease,
and, as part of this Rent Validation, the amount and weighted average in-service
date of 2015 transmission Incremental CapEx has been restated to $80,197,538
with a weighted average in-service date of July 1, 2015.  The amount of 2015
transmission Incremental CapEx included in the Ninth Amended Supplement was
$93,948,126, with a weighted average in-service date of August 1, 2015.

 

### Represents the total validated amount of transmission and distribution
Incremental CapEx in 2015.

 

 

 

1

Stanton/Brady/Celeste Lease

 

--------------------------------------------------------------------------------

 

* Represents the amount of distribution Incremental CapEx that the Parties
expect to be placed in service during 2016, with a weighted average in-service
date of July 1, 2016.  Rent supplements with respect to this distribution
Incremental CapEx were agreed to and memorialized as part of the Ninth Amended
Supplement.

 

** Represents the aggregate amount of transmission Incremental CapEx the Parties
expect to be placed in service in 2016.  Rent supplements with respect to this
transmission Incremental CapEx were agreed to and memorialized as part of the
Ninth Amended Supplement.  Of the 2016 Incremental CapEx, an aggregate of
$12,037,735 is expected to be in service as of the balance sheet date reflected
in Lessee’s first 2016 Regulatory Order (“First 2016 CapEx”), an aggregate of
$35,187,221 is expected to be in service as of the balance sheet date reflected
in Lessee’s second 2016 Regulatory Order (“Second 2016 CapEx”), and an aggregate
of $36,368,643 is expected to be placed in service throughout the remainder of
2016 (“2016 Stub-Year CapEx”).  A “Regulatory Order” is defined as either (i)
the PUCT’s approval of Lessee’s application for updated wholesale transmission
rates or (ii) final resolution or settlement of a rate case applicable to
Lessee’s transmission rates.  The Parties expect the First 2016 CapEx, Second
2016 CapEx, and 2016 Stub-Year CapEx, collectively, to have a weighted average
in-service date of July 1, 2016.  The Parties expect the first 2016 Regulatory
Order to be effective on June 1, 2016, the second 2016 Regulatory Order to be
effective on October 1, 2016, and the first 2017 Regulatory Order to be
effective on March 1, 2017.  The Parties agree that any Rent Validation (within
the meaning of the S/B/C Lease) with respect to First 2016 CapEx, Second 2016
CapEx, or 2016 Stub-Year CapEx will use the actual effective dates of the
applicable Regulatory Order (to the extent known), but will otherwise be
determined in accordance with Section 3.2(c) of the S/B/C Lease.

 

Lessee CapEx:

 

 

 

2011

$  1,232,807

 

2012

$  1,969,693

 

2013

$  2,920,207

 

2014

$12,972,164

 

2015

$  4,857,416#

 

2016

$  5,000,000*

 

 

 

 

# Represents the “validated” amount of 2015 Lessee CapEx, i.e. a Rent Validation
has occurred pursuant to Section 3.2(c) of the S/B/C Lease, and, as part of this
Rent Validation, the amount and weighted average in-service date of 2015 Lessee
CapEx has been restated to $4,857,416 with a weighted average in-service date of
June 1, 2015.  The amount of 2015 Lessee CapEx included in the Ninth Amended
Supplement was $6,000,142, with a weighted average in-service date of July 1,
2015.

 

* Represents the amount of Lessee CapEx the Parties expect during 2016, with a
weighted average in-service date of July 1, 2016.  Rent supplements with respect
to this Lessee CapEx were agreed to and memorialized as part of the Ninth
Amended Supplement.

 

Base Rent:

 

 

 

2011

$18,111,535

 

2012

$18,669,636

 

2013

$21,784,564

 

2014

$31,794,169

 

2015

$44,737,618#

 

2016

$61,449,561##

 

2017

$71,151,440###

 

# Represents the “validated” amount of 2015 Base Rent, i.e. a Rent Validation
has occurred pursuant to Section 3.2(c) of the S/B/C Lease and, as part of this
Rent Validation, the amount of 2015 Base Rent has been restated.  The amount of
2015 Base Rent included in the Ninth Amended Supplement was $44,025,043,
comprised of 2015 Base Rent payments of $3,312,437 paid on the 15th day of each
month beginning on March 15, 2015 through May 15, 2015 (with respect to January
2015 through March 2015), Base Rent payments of $3,584,836 paid on the 15th day
of each month beginning on June 15, 2015 through December 15, 2015 (with respect
to April 2015 through October 2015), and Base Rent payments of $4,316,614 on
each of January 15, 2016 and February 15, 2016 (with respect to November and
December 2015).  In addition, in accordance with the Ninth Amended Supplement,
Lessee paid Lessor a Base Rent Validation Payment of $360,657 on January 29,
2016.  Lessee will pay Lessor $712,575 (which is the difference between the
amount set forth as 2015 Base Rent above ($44,737,618) and the aggregate amount
of monthly Base Rent set forth in this footnote, including the $360,657 Base
Rent Validation Payment ($44,025,043)) as a validation payment within 30 days of
the date hereof (as set forth under “Validation Payment” below).

 

 

 

2

Stanton/Brady/Celeste Lease

 

--------------------------------------------------------------------------------

 

## Lessee will make a monthly 2016 Base Rent payment of $5,001,017 on the 15th
day of each month beginning on March 15, 2016 through August 15, 2016 (with
respect to January 2016 through June 2016).  Lessee will then make a monthly
2016 Base Rent payment of $5,122,354 on the 15th day of each month beginning on
September 15, 2016 through December 15, 2016 (with respect to July 2016 through
October 2016), with the increase in monthly Base Rent reflecting First 2016
CapEx and commencing July 1, 2016, which is 30 days after approval of Lessee’s
first 2016 Regulatory Order.  Lessee will then make a monthly 2016 Base Rent
payment of $5,477,022 on each of January 15, 2017 and February 15, 2017 (with
respect to November 2016 and December 2016), with the increase in monthly Base
Rent reflecting Second 2016 CapEx and commencing November 1, 2016, which is 30
days after approval of Lessee’s second 2016 Regulatory Order.

 

### Lessee will make a monthly 2017 Base Rent payment of $5,668,976 on the 15th
day of each month beginning on March 15, 2017 through May 15, 2017 (with respect
to January 2017 through March 2017).  Lessee will then make a 2017 Base Rent
payment of $6,016,057 on the 15th day of each month beginning on June 15, 2017
through February 15, 2018 (with respect to April 2017 through December 2017),
with the increase in monthly Base Rent reflecting 2016 Stub-Year CapEx and
commencing April 1, 2017, which is 30 days after approval of Lessee’s first 2017
Regulatory Order.  

 

Percentage Rent Percentages:

 

 

 

2011

29.019%

 

2012

24.206%

 

2013

25.1%

 

2014

23.6%

 

2015

23.1%#

 

2016

23.1%

 

2017

23.1%

 

# Represents the “validated” percentage applicable to 2015 Percentage Rent, i.e.
a Rent Validation has occurred pursuant to Section 3.2(c) of the S/B/C Lease
and, as part of this Rent Validation, the 2015 percentage has been
restated.  The 2015 percentage included in the Ninth Amended Supplement was
23.1% (i.e., even though the percentage has not changed it has been “validated”
pursuant to this Rent Validation).

 

Annual Percentage Rent

 

 

Breakpoints:

 

 

 

2011

$27,111,535

 

2012

$27,669,636

 

2013

$30,784,564

 

2014

$36,935,549

 

2015

$47,271,231#

 

2016

$55,428,569*

 

2017

$68,027,068**

 

# Represents the “validated” 2015 Annual Percentage Rent Breakpoint, i.e. a Rent
Validation has occurred pursuant to Section 3.2(c) of the S/B/C Lease and, as
part of this Rent Validation, the 2015 Annual Percentage Rent Breakpoint has
been restated.  The 2015 Annual Percentage Rent Breakpoint included in the Ninth
Amended Supplement was $47,271,231 (i.e., even though the breakpoint has not
changed it has been “validated” pursuant to this Rent Validation).

 

* The 2016 Annual Percentage Rent Breakpoint reflects the assumptions set forth
above regarding the timing of the first 2016 Regulatory Order and the second
2016 Regulatory Order, as well as the amount of First 2016 CapEx and Second 2016
CapEx.

 

** The 2017 Annual Percentage Rent Breakpoint reflects the assumptions set forth
above regarding the timing of the first 2016 Regulatory Order, the second 2016
Regulatory Order, and the first 2017 Regulatory Order, as well as the amount of
First 2016 CapEx, Second 2016 CapEx, and 2016 Stub-Year CapEx.

 

 

3

Stanton/Brady/Celeste Lease

 

--------------------------------------------------------------------------------

 

 

Revenues Attributable to

 

 

Lessee CapEx:

 

 

 

2013

$1,357,683

 

2014

$4,850,029

 

2015

$7,283,133#

 

2016

$8,171,603

 

2017

$8,205,052

 

# Represents the “validated” 2015 Revenues Attributable to Lessee CapEx, i.e. a
Rent Validation has occurred pursuant to Section 3.2(c) of the S/B/C Lease and,
as part of this Rent Validation, the 2015 Revenues Attributable to Lessee CapEx
have been restated.  The 2015 Revenues Attributable to Lessee CapEx included in
the Ninth Amended Supplement were $7,165,041.

 

Validation Payment:  As a result of the validation described above, pursuant to
Section 3.2(c) of the S/B/C Lease, Lessee will pay Lessor $685,295 within 30
days following execution hereof of which $712,575 is attributable to the
validation of Base Rent and $(27,280) is attributable to the validation of
Percentage Rent.

 

ERCOT Transmission Rate

 

 

 

Allocation:

before June 20, 2013:  0%

 

 

between June 20 and October 17, 2013:  6.9%

 

 

between October 17 and February 25, 2014:  3.4%

 

 

between February 25 and May 1, 2014:  8.5%

 

 

between May 1 and October 3, 2014:  8.3%

 

 

between October 3, 2014 and March 31, 2015: 7.3%

 

 

between April 1, 2015 and October 31, 2015: 10.5%

 

 

between November 1, 2015 and June 1, 2016: 17.8%

 

 

between June 1, 2016 and October 1, 2016:  19.1%

 

 

starting on October 1, 2016:  21.8%

 

Term of Rent Supplement:  Expires 12/31/17

 

 

4

Stanton/Brady/Celeste Lease

 

--------------------------------------------------------------------------------

 

The Parties have executed this Tenth Amended Supplement to the S/B/C Lease as of
the date set forth above.

 

SHARYLAND UTILITIES, L.P.

 

 

By:

/s/ Greg Wilks

Name:

Greg Wilks

 

Chief Financial Officer

 

SHARYLAND DISTRIBUTION &

TRANSMISSION SERVICES, L.L.C.

 

 

By:

/s/ Brant Meleski

Name:

Brant Meleski

 

Chief Financial Officer

 

 

 

5

Stanton/Brady/Celeste Lease

 